EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 108 to Registration Statement No. 2-22019 on Form N-1A of our reports as dated on the attached Schedule A, relating to the financial statements and financial highlights of the Funds listed on the attached Schedule A, each a series of Eaton Vance Growth Trust, appearing in the Annual Reports on Form N-CSR of Eaton Vance Growth Trust, for the year ended August 31, 2009, and to the references to us under the headings Financial Highlights in the Prospectuses and Independent Registered Public Accounting Firm in the Statements of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts December 23, 2009 SCHEDULE A Report Date Eaton Vance Growth Trust Funds October 19, 2009 Eaton Vance Asian Small Companies Fund October 19, 2009 Eaton Vance Multi-Cap Growth Fund October 19, 2009 Eaton Vance Greater China Growth Fund October 19, 2009 Eaton Vance Global Growth Fund October 19, 2009 Eaton Vance Worldwide Health Sciences Fund
